UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September30, 2008 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-51152 PETROHUNTER ENERGY CORPORATION (Exact name of registrant as specified in its charter) Maryland 98-0431245 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1600 Stout Street, Suite2000 80202 Denver, Colorado (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: (303)572-8900 Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, $0.001par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNoþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer o Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesoNoþ The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: $25.8 million as of March31, 2008. As of December 31, 2008, the registrant had 375,218,544shares of common stock outstanding. FORWARD-LOOKING STATEMENTS Certain statements contained in this Annual Report constitute “forward-looking statements”. These statements, identified by words such as “plan”, “anticipate”, “believe”, “estimate”, “should”, “expect” and similar expressions include our expectations and objectives regarding our future financial position, operating results and business strategy. These statements reflect the current views of management with respect to future events and are subject to risks, uncertainties and other factors that may cause our actual results, performance or achievements, or industry results, to be materially different from those described in the forward-looking statements. Such risks and uncertainties include those set forth under the caption “Management’s Discussion and Analysis of Financial Condition and Results of Operation” and elsewhere in this Annual Report. We do not intend to update the forward-looking information to reflect actual results or changes in the factors affecting such forward-looking information. We advise you to carefully review the reports and documents we file from time to time with the Securities and Exchange Commission (the “SEC”). All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by the cautionary statements. We assume no duty to update or revise our forward-looking statements based on changes in internal estimates or expectations or otherwise. CURRENCIES All amounts expressed herein are in U.S.dollars unless otherwise indicated. GLOSSARY Certain Definitions Terms used to describe quantities of oil and natural gas and marketing • Bbl— One stock tank barrel, or 42 U.S. gallons liquid volume, of crude oil or other liquid hydrocarbons. • Bcf— One billion cubic feet of natural gas. • Bcfe— One billion cubic feet of natural gas equivalent. • BOE—One barrel of oil equivalent, converting natural gas to oil at the ratio of 6 Mcf of natural gas to 1 Bbl of oil. • BTU—British Thermal Unit. • Condensate —An oil-like liquid produced in association with natural gas production that condenses from natural gas as it is produced and delivered into a separator or similar equipment and collected in tanks at each well prior to the delivery of such natural gas to the natural gas gathering pipeline system. • MBbl —One thousand barrels. 2 • Mcf —One thousand cubic feet of natural gas. • Mcfe—One thousand cubic feet of natural gas equivalent, converting oil or condensate to natural gas at the ratio of 1 Bbl of oil or condensate to 6 Mcf of natural gas. • MMBbl —One million barrels of oil or other liquid hydrocarbons. • MMcf —One million cubic feet of natural gas. • MBOE —One thousand BOE. • MMBOE —One million BOE. • MMBTU—One million British Thermal Units. Terms used to describe the Company’s interests in wells and acreage • Gross oil and natural gas wells or acres—The Company’s gross wells or gross acres represent the total number of wells or acres in which the Company owns a working interest. • Net oil and natural gas wells or acres— Determined by multiplying “gross” oil and natural gas wells or acres by the working interest that the Company owns in such wells or acres represented by the underlying properties. • Prospect—A location where hydrocarbons such as oil and gas are believed to be present in quantities which are economically feasible to produce. Terms used to assign a present value to the Company’s reserves • Standardized measure of discounted future net cash flows, after income taxes— The present value, discounted at 10%, of the after-tax future net cash flows attributable to estimated net proved reserves.The Company calculates this amount by assuming that it will sell the oil and natural gas production attributable to the proved reserves estimated in its independent engineer’s reserve report for the oil and natural gas spot prices on the last day of the year, adjusted for quality and transportation. The Company also assumes that the cost to produce the reserves will remain constant at the costs prevailing on the date of the report. The assumed costs are subtracted from the assumed revenues resulting in a stream of future net cash flows. Estimated future income taxes, using rates in effect on the date of the report, are deducted from the net cash flow stream. The after-tax cash flows are discounted at 10% to result in the standardized measure of the Company’s proved reserves. • Standardized measure of discounted future net cash flows before income taxes— The discounted present value of proved reserves is identical to the standardized measure described above, except that estimated future income taxes are not deducted in calculating future net cash flows. The Company discloses the discounted present value without deducting estimated income taxes to provide what it believes is a better basis for comparison of its reserves to the producers who may have different income tax rates. Terms used to classify the Company’s reserve quantities The Securities and Exchange Commission (“SEC”) definition of proved oil and natural gas reserves, per Regulation S-X, is as follows: • Proved oil and natural gas reserves— Proved oil and natural gas reserves are the estimated quantities of crude oil, natural gas, and natural gas liquids which geological and engineering data demonstrate with reasonable certainty to be recoverable in future years from known reservoirs under existing economic and operating conditions, i.e., prices and costs as of the date the estimate is made as defined in Rule 4-10(a)(2). 3 Prices include consideration of changes in existing prices provided only by contractual arrangements, but not on escalations based upon future conditions. (a) Reservoirs are considered proved if economic producibility is supported by either actual production or conclusive formation test. The area of a reservoir considered proved includes (1) that portion delineated by drilling and defined by gas-oil and/or oil-water contacts, if any; and (2) the immediately adjoining portions not yet drilled, but which can be reasonably judged as economically productive on the basis of available geological and engineering data. In the absence of information on fluid contacts, the lowest known structural occurrence of hydrocarbons controls the lower proved limit of the reservoir. (b) Reserves which can be produced economically through application of improved recovery techniques (such as fluid injection) are included in the proved classification when successful testing by a pilot project, or the operation of an installed program in the reservoir, provides support for the engineering analysis on which the project or program was based. (c) Estimates of proved reserves do not include the following: (1) oil that may become available from known reservoirs but is classified separately as “indicated additional reserves”; (2) crude oil, natural gas, and natural gas liquids, the recovery of which is subject to reasonable doubt because of uncertainty as to geology, reservoir characteristics, or economic factors; (3) crude oil, natural gas, and natural gas liquids, that may occur in undrilled prospects; and (4) crude oil, natural gas, and natural gas liquids, that may be recovered from oil shales, coal, gilsonite and other such sources. • Proved developed reserves—Proved reserves that can be expected to be recovered through existing wells with existing equipment and operating methods as defined in Rule 4-10(a)(3). • Proved undeveloped reserves—Proved reserves that are expected to be recovered from new wells on undrilled acreage, or from existing wells where a relatively major expenditure is required as defined in Rule 4-10(a)(4). Terms used to describe the legal ownership of the Company’s oil and natural gas properties • Working interest— A real property interest entitling the owner to receive a specified percentage of the proceeds of the sale of oil and natural gas production or a percentage of the production, but requiring the owner of the working interest to bear the cost to explore for, develop and produce such oil and natural gas. A working interest owner who owns a portion of the working interest may participate either as operator or by voting its percentage interest to approve or disapprove the appointment of an operator and drilling and other major activities in connection with the development and operation of a property. Terms used to describe seismic operations • Seismic data— Oil and natural gas companies use seismic data as their principal source of information to locate oil and natural gas deposits, both to aid in exploration for new deposits and to manage or enhance production from known reservoirs. To gather seismic data, an energy source is used to send sound waves into the subsurface strata. These waves are reflected back to the surface by underground formations, where they are detected by geophones which digitize and record the reflected waves. Computers are then used to process the raw data to develop an image of underground formations. • 2-D seismic data— Until recently, 2-D seismic survey data has been the standard acquisition technique used to image geologic formations over a broad area. 2-D seismic data is collected by a single line of energy sources which reflect seismic waves to a single line of geophones. When processed, 2-D seismic data produces an image of a single vertical plane of sub-surface data. • 3-D seismic data — 3-D seismic data is collected using a grid of energy sources, which are generally spread over several miles. A 3-D survey produces a three dimensional image of the subsurface geology by collecting seismic data along parallel lines and creating a cube of information that can be divided into various planes, 4 thus improving visualization. Consequently, 3-D seismic data is generally considered a more reliable indicator of potential oil and natural gas reservoirs in the area evaluated. Terms used to describe certain property disclosures • Compressional events— Earth forces that are horizontal, compressional (tectonic) forces causing rocks to compress or shorten commonly into anticlines (hills) with associated breakage of rocks (faults) in which one slab of rock is forced over another buckling the earth into a series of hills (anticlines) and associated faults.These buckling forces can occur repeatedly throughout geologic time and any such time is referred to as a compressional event.They are the opposite of extensional or tensional forces where rocks are pulled apart. • Drill stem tests— A test of a reservoir conducted within a well that has been drilled but not cased; i.e. in an open hole.The test involves isolating the desired rock unit in the subsurface by a series of packers which separate the rock being investigated from fluids or gases from horizons above or below it.The Drill Stem Test (or DST) is designed to allow the fluids and gases to flow into a string of pipe connected to the surface where the rates and volumes of the material from the reservoir are measured to determine commerciality of the well. • Fractured shales and basin centered gas accumulations— Types of unconventional reservoirs being actively developed in the world in which hydrocarbons are stored within shales and low permeability sandstones in a continuous phase.They generally produce little or no water.They are different than conventional reservoirs where oil and gas are buoyed by water and hydrocarbons are pushed to the well due to the buoyancy of oil and gas relative to water (lighter and forced out of the formation).Conventional accumulations typically are found on buried hills (anticlines) in the subsurface whereas fractured shales and basin centered gas accumulations are found in the central parts of central parts of basins (synclines). • Gas window— Refers to the depth at which the process of turning kerogen into gas can occur – generally found in the 100-200+ degree Celsius interval (3-6 km depth). • Imbricate thrust faults— When rocks are broken in the subsurface by compressional or tensional forces (tectonic) they are either pushed together or override adjacent rocks in a type of fault known as a reverse fault or thrust fault.When several of these thrust or reverse faults are found in succession, they are said to be imbricated thrust faults.Conversely, if the rocks are pulled apart by tectonic forces the faults where the rocks are broken are said to be normal (extensional) faults. • Lenticular sand bodies— Conventional reservoirs that contain hydrocarbons are generally contained in either sandstones or carbonates.Sandstone reservoirs come in many different geometries; some very widespread or blanket sand bodies, some in long ribbons or strips of sand or channelized sand bodies, sometimes they occur as a lense of sand; thinning in all directions from their thickest part and these are called lenticular sand bodies and describes the geometry of the sandstone reservoir. • Mudlog— The record of a well that is being drilled that contains a description of the types of rocks being encountered in the subsurface and brought to the surface after being drilled by mud circulated in the borehole is called a mudlog.Commonly, the presence of hydrocarbons is also indicated on the mudlog as recorded by a heated gas wire and recording device measuring the presence of hydrocarbons in the circulating mud at the surface.The mudlog is generated to describe the rocks encountered, the presence or absence of hydrocarbons, and a variety of other measurements of the circulating mud parameters such as its weight, viscocity, drill bit size and type of bit. • Oil window— Depth at which the process of turning kerogen into oil can occur – generally from 6,000-7,000 ft. to 13,000-15,000 ft. • Petrophysical analyses — After a well has been drilled, most wells are logged with a series of devices that measure properties of the rock including its resistivity, its porosity as measured by it sonic properties or density properties.The combination of all of the measurements is then evaluated by an expert in well log evaluations and this person is referred to as a petrophysicist.A petrophysical analysis is the result of this 5 investigation and is designed to evaluate the depth, thickness, presence and commerciality of hydrocarbons in the well. • Strike-slip movement— Strike-slip movement is the lateral movement of one slab of rock relative to an adjacent slab.It is generated by earth (tectonic) forces where rocks break and are forced to move adjacent to each other in a generally horizontal direction.Movement along the plane of the fault is said to be in the strike direction (as opposed to the dip directionacross the movement).So a strike slip motion is motion along the fault parallel to the map direction of the fault when observed from the surface (or on a map). • Total Organic Content (“TOC”)— Oil and gas form from conversion of organic matter when buried, and converted into petroleum by the combined effects of heat and time. Buried organic matter is called kerogen, and a petroleum source is any rock that contains enough kerogen to generate oil or gas. Most good source rocks are shales with a TOC of at least 2% and can generate oil or natural gas depending on the type of kerogen and the pressure and temperaturethey aresubjected to. • Unconventional fractured shale play— Unconventional reservoirs were described above as generally not having a water buoyancy component.Oil and gas are mostly derived from a source bed generally an organically rich shale or coal.Shales generally do not have as much storage capacity as more porous sand or carbonate reservoirs; however where they are broken up by earth (tectonic) forces they sometimes fracture and hydrocarbons are stored in these fractured spaces.Hydrocarbons focused on a specific, hydrocarbon bearing, fractured shale are said to be in an unconventional fractured shale play. • Under-balanced— In the subsurface, rocks experience different pressures and temperatures related to the fluids and gases present in response to increasing depth of burial.If a well only encounters water bearing rock, it is said to be hydrostatic or normally pressured and pressures will reflect the weight of water or 0.43 psi (pounds per square inch) of pressure per foot drilled.If however, pressures are encountered in the rocks in excess of this pressure they are said to be overpressured; i.e. greater than 0.43 psi per foot; or underpressured if less than 0.43 psi per foot.Drilling operations vary considerably if among normally pressured, under-balance (under-pressured) and over-pressured rocks. • Vitrinite reflectance— A measurement of the maturity of organic matter with respect to whether it has generated hydrocarbons or could be an effective source rock. The reflectivity of at least 30 individual grains of vitrinite from a rock sample is measured under a microscope. The measurement is given in units of reflectance, % Ro, with typical values ranging from 0% Ro to 3% Ro. Strictly speaking, the plant material that forms vitrinite did not occur prior to Ordovician time, although geochemists have established a scale of equivalent vitrinite reflectance for rocks older than Ordovician. 6 PETROHUNTER ENERGY CORPORATION FORM10-K FOR THE FISCAL YEAR ENDED SEPTEMBER 30, 2008 INDEX Page PARTI Item 1. Business 8 Item 1A. Risk Factors 16 Item 1B. Unresolved Staff Comments 29 Item 2. Properties 29 Item 3. Legal Proceedings 35 Item 4. Submission of Matters to a Vote of Security Holders 35 PARTII Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 35 Item 6. Selected Financial Data 35 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 36 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 47 Item 8. Financial Statements and Supplementary Data. 47 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 87 Item 9A. Controls and Procedures 89 Item 9B. Other Information 91 PARTIII Item 10. Directors, Executive Officers and Corporate Governance 91 Item 11. ExecutiveCompensation 91 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 91 Item 13. Certain Relationships and Related Transactions, and Director Independence 91 Item 14. Principal Accounting Fees and Services 91 PARTIV Item 15. Exhibits, Financial Statement Schedules 92 7 PARTI ITEM1. BUSINESS General PetroHunter Energy Corporation (collectively, with its subsidiaries, referred to herein as “PetroHunter”, “Company”, “we”, “us” or “our”), formerly Digital Ecosystems Corp. (“Digital”), through the operations of its wholly-owned subsidiaries, is a global oil and gas exploration and production company with primary assets consisting of working interests in oil and gas leases and related assets in various oil and natural gas prospects. We are a development stage global oil and gas exploration and production company whose business consists principally of acquiring and developing unconventional and conventional natural gas and oil prospects that we believe have a high probability of economic success. Since our inception in 2005, our business activities have been financed by raising capital through the sale of common stock and convertible notes.Currently, we own property in Colorado, where we have drilled five wells on our Buckskin Mesa property; in Australia, where we have drilled one well on our property in the Northern Territory; and in Montana, where we hold a land position in the Bear Creek area.The wells on these properties have not yet commenced oil and gas production. During the period ended September 30, 2008, we owned working interests in eight additional wells in Colorado which were operated by EnCana Oil & Gas USA (“EnCana”) and were producing gas as of September 30, 2008. In December 2008, we sold our interests in these wells.In November 2007, we sold 66,000 net acres of land and two wells in Montana and 173,738 acres of land in Utah and on May 30, 2008, we sold 605 net acres, 16 wells which had been drilled and cased but not completed or connected to a pipeline and rights to participate in an additional 8 wells in the Southern Piceance Basin in Colorado. Our remaining properties are managed and operated in two geographic areas: Piceance Basin, Coloradoand Australia. Digital was incorporated on February21, 2002, under the laws of the State of Nevada. On February10, 2006, Digital entered into a Share Exchange Agreement (the “Agreement”) with GSL Energy Corporation (“GSL”) and certain shareholders of GSL pursuant to which Digital acquired more than 85% of the issued and outstanding shares of common stock of GSL, in exchange for shares of Digital’s common stock. On May12, 2006, the parties to the Agreement completed the share exchange and Digital changed its business to the business of GSL. Subsequent to the closing of the Agreement, Digital acquired all the remaining outstanding stock of GSL, and effective August14, 2006, Digital changed its name to PetroHunter Energy Corporation and reincorporated under the laws of the State of Maryland. As a result of the Agreement, GSL became a wholly-owned subsidiary of PetroHunter.
